Citation Nr: 0205117	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial increased (compensable) rating 
evaluation for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from May 1953 
to May 1955.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted the 
veteran entitlement to service connection for bilateral 
hearing loss, and a zero percent (noncompensable) rating 
evaluation was assigned for such disability.  The veteran has 
perfected a timely appeal of the August 1998 rating decision.  
He has appealed for an increased initial (compensable) rating 
for his bilateral hearing loss.

In November 2000, this case was before the Board of Veterans' 
Appeals (Board) on the issue entitlement to an increased 
initial (compensable) rating evaluation for bilateral hearing 
loss.  The Board concluded that an initial compensable 
disability rating for bilateral hearing loss was not 
warranted.  The Board entered the decision in this case on 
November 9, 2000.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 motion to the Court, the VA Secretary 
requested the November 2000 Board decision be vacated and the 
matter remanded for readjudication in light of the recently 
enacted Veterans Claims Assistance Act.  By a May 2001 order, 
the Court granted the Secretary's motion, and the matter has 
since been returned to the Board for compliance with 
directives of the motion.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability is 
manifested by average puretone thresholds in the left ear of 
46 and in the right ear of 34, with speech recognition on the 
Maryland CNC word list of 88 percent in the left ear and 88 
percent in the right ear.  The veteran's hearing acuity is 
found to be level II in the left ear and level II in the 
right ear.

2.  Essentially similar findings were noted on VA examination 
in 1996.  On that examination, level II hearing was noted in 
each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met for any of the time 
period in question.  38 U.S.C.A. §§  1155, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998); 64 
Fed. Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85 et. seq. Diagnostic Code 6100 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice, which is contemplated by 
law.  First, by virtue of his notice of disagreement with the 
RO's August 1998 award of service connection for bilateral 
hearing loss and assignment of a zero percent 
(noncompensable) rating evaluation for such disability, the 
veteran himself has demonstrated his knowledge regarding the 
assignment of a rating evaluation as it relates to the 
severity and level of impairment due to a service-connected 
disability.  He has further demonstrated that he is 
knowledgeable regarding the exact type of evidence needed to 
substantiate his claim for an increased initial compensable 
rating.  In this regard, the record reflects that the veteran 
submitted supporting argument in the form of a hearing test 
dated in November 1997.  He also requested a new VA 
compensation examination in order to more accurately assess 
the level of his hearing loss disability, and he has 
indicated to the RO that he feels his rating evaluation 
should be based on more current medical evidence in order to 
show that his hearing loss is more than zero percent 
disabling.  Finally, the August 1998 rating decision, January 
1999 statement of the case and April 1999 supplemental 
statement of the case, which have been rendered during the 
pendency of this appeal, each addressed the law and put the 
veteran on notice regarding the evidentiary shortcomings of 
his claim with respect to an increased initial compensable 
rating for his service-connected bilateral hearing loss 
disability.

The record also reflects that VA has also met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For purposes of evaluating the 
severity of the veteran's service-connected hearing loss, he 
was provided with relevant VA audio examinations.  Copies of 
his examination reports have been associated with the claims 
folder.  Copies of VA treatment records and private medical 
records have likewise been associated with the claims folder.  
The veteran was also scheduled for a personal hearing both at 
the RO and before a Member of the Board.  Finally, in more 
recent VA correspondence, dated in October 2001, the veteran 
was again advised that additional argument and evidence in 
support of his appeal could be submitted.  To date, the 
veteran has not submitted any additional argument, nor has he 
alluded to any other outstanding evidence which is related to 
his claim and indeed, the Board is unable to identify any 
such evidence.  Thus, under the circumstances in this case, 
VA has satisfied both its duty to notify and assist the 
veteran in this case, and adjudication of this appeal without 
remand to the RO for additional consideration under the new 
law poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the veteran's claim for entitlement to an increased initial 
compensable rating for bilateral hearing loss is ready for 
appellate review.

Increased Rating Claim

As previously noted, the veteran contends than an increased 
initial compensable rating is warranted for his service-
connected bilateral hearing loss disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2. 4.10, 4.41.  Where, as in this case, 
entitlement to service connection has been established 
already and an increase in the disability rating is at issue, 
the present level of disability is of present concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability is the VA examination of March 1999.  
However, all pertinent evidence during the appeal period will 
be considered.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral hearing loss.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the Board finds that the 
preponderance of the evidence of record during the appeal 
period is against separate disability ratings in excess of 
zero percent for the veteran's bilateral hearing loss.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (2001).  Under the applicable rating 
criteria, the evaluation of bilateral auditory impairment is 
based on the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz in each ear.  To 
evaluate the degree of disability from bilateral organic 
hearing acuity impairment the revised rating schedule 
establishes eleven auditory acuity levels from level I, for 
essentially normal hearing acuity, through level XI, for 
profound deafness.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85 and Part 4, Diagnostic Code 6100 (2001).

In this case it is noted that the March 1999 auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level II for the left ear and level II for the right ear.  A 
non-compensable disability rating is assigned for hearing 
loss when hearing acuity is level II for the poorer ear and 
level II for the better ear.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100.  It is noted that the rating criteria 
for diseases of the ear and other sense organs were amended 
in May 1999, effective beginning June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11 1999) (codified at 38 C.F.R. § 4.85 et. 
seq., (1999)).  However, application of those revised 
criteria yields no change in the zero-percent rating for the 
veteran's hearing loss.  The rating criteria applicable to 
this case were not changed in the 1999 amendments.

The March 1999 examination findings revealed decibel readings 
of 10, 20, 50, and 55 at the respective frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear.  The findings at 
those frequencies for the left ear were 10, 55, 60, and 60.  
The average decibel loss is 34 in the right ear and 46 in the 
left ear.  Discrimination ability was 88 percent in the right 
ear and 88 percent in the left ear.  This is level II hearing 
for each ear under the rating schedule provisions.  A 
November 1996 VA examination is consistent with these 
evaluations.  Level II hearing was demonstrated on that 
examination.  Outpatient records on file and private reports 
are essentially similar, except as noted below.

Although November 1997 and October 1998 outpatient records 
from the Tuscaloosa VAMC reflect, among other things, lower 
speech discrimination scores, there is no indication that the 
scores were obtained through use of Maryland CNC word 
testing; therefore, the Board finds the readings obtained in 
the most recent VA examination more persuasive.  The 
examination results on the examinations are appropriately 
certified for review.  38 C.F.R. § 4.85.  Further, although 
the veteran expressed concern regarding the adequacy of the 
November 1996 examination, the Board is satisfied that the 
most recent March 1999 VA examination, on which the Board 
relied in this decision, was both comprehensive and well-
supported.  It is also noted that those two examinations are 
essentially similar in recorded findings, thus lending 
credibility to the recorded findings.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvements are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though it is 
currently shown that the physicians have recommended hearing 
aids for the veteran, the payment of additional compensation 
for the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44, 118 (1987).  

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the veteran's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

